73 N.Y.2d 898 (1989)
Michael J. La Manna, Appellant,
v.
Paul E. Colucci, Doing Business as Paul E. Colucci Excavating Company, Appellant, and Stewart-Scott Associates, Inc., et al., Respondents, et al., Defendant.
Court of Appeals of the State of New York.
Argued January 5, 1989.
Decided February 9, 1989.
Andrew L. Spitz for Michael J. La Manna, appellant.
Jeffrey Kirsch for Paul E. Colucci, appellant.
William M. Weegar for Stewart-Scott Associates, Inc., and another, respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA. Taking no part: Judge TITONE.
Order affirmed, with costs to respondents against the appellants, for the reasons stated in the memorandum of the Appellate Division (138 AD2d 901).